UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6202


KEVIN RASHAAN HORSEY, SR.,

                       Plaintiff – Appellant,

          v.

SALISBURY   POLICE  DEPARTMENT;  B.   CATON,  Officer;  N.
AMENDOLAGINE, Officer; DAVID UNDERWOOD, Officer; DRUG TASK
FORCE,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cv-00147-ELH)


Submitted:   May 29, 2014                     Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Rashaan Horsey, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin    Rashaan         Horsey,     Sr.,     appeals        the     district

court’s    order       dismissing       his   civil    action       without        prejudice

after concluding that his claims for damages were barred by Heck

v.   Humphrey,     512 U.S. 477     (1994),     and    that       his     claims   for

injunctive relief were not otherwise cognizable.                            On appeal, we

confine    our    review     to    the     issues     raised       in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                 Because Horsey’s informal brief

does     not     challenge        the     basis      for     the        district     court’s

disposition,       Horsey    has        forfeited      appellate          review    of    the

court’s    order.        Accordingly,         we    affirm    the       district     court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are     adequately        presented      in     the     materials

before    this    court    and     argument        would   not     aid    the     decisional

process.



                                                                                    AFFIRMED




                                              2